Citation Nr: 1126941	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for soft tissue sarcoma and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January and February 2005 from the Department of Veterans Affairs (VA) Regional Office (RO) above, which determined new and material evidence has been submitted to reopen a claim of service connection for soft tissue sarcoma.  

In November 2009, the Board remanded this claim for additional evidentiary development.  All requested development has been conducted and the claim has been returned to the Board for adjudication.  

The issue of entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2010 statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for soft tissue sarcoma, claimed as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied entitlement to service connection for soft tissue sarcoma, claimed as due to herbicide exposure.  The Veteran did not appeal that decision, and it became final.

2.  Evidence received since the final July 1998 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.

CONCLUSIONS OF LAW

1. The July 1998 rating decision denying service connection for soft tissue sarcoma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence to reopen the claim of entitlement to service connection for soft tissue sarcoma, claimed as due to herbicide exposure, has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for soft tissue sarcoma, claimed as secondary to herbicide exposure, was denied in a rating decision dated July 1998.  At that time, the RO considered VA outpatient treatment records and VA examination reports which showed the Veteran had a bilateral foot condition diagnosed as plantar keratosis.  However, the RO denied the Veteran's claim because there was no competent medical evidence of record which showed a diagnosis of soft tissue sarcoma.  The Veteran did not appeal the RO's determination; therefore, the July 1998 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the July 1998 rating decision, the new evidence that has been received in support of this claim includes VA examination reports dated January 2000, March 2000, September 2001, and January 2005, which reflect that the Veteran's diagnosis of plantar keratosis has been continued, with additional clinical findings of chalali, dystrophic nails, possible onychomicosis, and clavus.  VA outpatient treatment records dated from 1999 to 2004 have also been associated with the record but they do not contain a diagnosis of soft tissue sarcoma.  

The Veteran has submitted statements wherein he reiterates his belief that he currently has a skin condition affecting his feet, hands, and stomach which has been diagnosed as soft tissue sarcoma and is related to his exposure to the herbicide Agent Orange during military service.  See August 2004 statement from the Veteran.  He has also recently asserted that the growths on his feet, hands, and stomach have spread to his head and have been diagnosed as soft tissue sarcoma by a physician in Texas.  See April 2010 statement from the Veteran.  

In this regard, the Veteran has stated that he believes his claim should be granted based upon the new legislation which eased the requirements for veterans to prove they were exposed to herbicides during service.  He has also submitted a March 2011 treatment record from Dr. P.D., which reflects that he has soft tissue sarcoma that is presumed to be due to his exposure to Agent Orange.  

At the time of the last final decision, there was no medical evidence of record which supported the Veteran's assertion that he had been diagnosed with soft tissue sarcoma.  Since the July 1998 rating decision, the Veteran has provided medical evidence which reflects that he has soft tissue sarcoma that is presumed to be due to his exposure to the herbicide Agent Orange.  See March 2011 treatment record from Dr. P.D.  

In this regard, while the notation of soft tissue sarcoma is noted in the Veteran's medical history and is not supported by any clinical evidence noted or assessment provided at that particular appointment, the credibility of the March 2011 treatment record is presumed, as is all evidence when the Board is making a determination as to whether new and material evidence has been submitted in support of a claim.  

Therefore, the Board finds that such evidence is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for soft tissue sarcoma, claimed as due to herbicide exposure, may be reopened.  See 38 U.S.C.A. § 5108.  However, as discussed below, a remand is necessary for additional evidentiary development to be completed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal, i.e., the Veteran's claim to reopen the issue of service connection for soft tissue sarcoma.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with respect to the new and material evidence issue.  




ORDER

Having submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for soft tissue sarcoma, claimed as due to herbicide exposure, the Veteran's claim for that benefit is granted to that extent only.


REMAND

As to the reopened claim of service connection for soft tissue sarcoma, the Board finds that additional evidentiary development must be conducted before a fully informed decision may be rendered.  

As noted, the Veteran recently submitted a March 2011 treatment record from Dr. P.D., which reflects that he has soft tissue sarcoma that is presumed to be due to his exposure to Agent Orange.  The Veteran submitted this evidence in response to the RO's request that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. P.D. in order for the RO to obtain treatment records from her.  While the Veteran did not submit a completed VA Form 21-4142, as requested, review of the evidentiary record reveals that he previously submitted a VA Form 21-4142 identifying Dr. P.D. as a treating physician, without her complete contact information, including her address.  See April 2010 VA Form 21-4142.  

In conjunction with the April 2010 VA Form 21-4142, the Veteran submitted a statement wherein he stated that, while he has been in Texas (where Dr. P.D. is located), he has been told that he has soft tissue sarcoma.  

The March 2011 treatment record from Dr. P.D. is considered competent medical evidence.  However, it is not clear if the notation of soft tissue sarcoma in the March 2011 treatment record is representative of an actual diagnosis or is, instead, based upon the Veteran's reported medical history, as a diagnosis of soft tissue sarcoma is not found in other medical evidence of record.  In this regard, the Board notes that the notation of soft tissue sarcoma is listed in the section which notes the Veteran's medical history; however, there is no indication as to where the soft tissue sarcoma is located on the Veteran's body or any indication as to when the diagnosis was made or by whom it was made.  

In addition, the Board notes that, while the March 2011 treatment record reflects that the Veteran presented for treatment to discuss his medical conditions, Dr. P.D. did not provide any current clinical information, evidence, or assessment regarding the soft tissue sarcoma.  

Therefore, the Board finds that obtaining additional treatment records from Dr. P.D. may be instructive as to whether the Veteran actually has a diagnosis of soft tissue sarcoma, when and by whom the diagnosis was made, and where the soft tissue sarcoma is located, all of which is pertinent information and evidence in evaluating this claim.  Therefore, while the Board regrets any additional delay in deciding this claim, additional evidentiary development must be conducted to ensure fair and just adjudication of the claim.  

In view of the foregoing, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, and to ensure full compliance with due process requirements, the case is REMANDED for the following:

1. Contact Dr. P.D. (whose contact information is listed on the March 2011 treatment record associated with the claims file) and request that she provide all treatment records for the Veteran.  

NOTE: The Veteran has previously completed a VA Form 21-4142 for Dr. P.D.

2.  Obtain a VA examination of the Veteran's skin to determine if the Veteran actually has soft tissue sarcoma at this time.  If found, the nature and extent of the problem should be indicated. 
	
3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


